 In the Matter of V. M. DOTSONandINTERNATIONAL WVOODWORKERS OFAMERICA, LOCAL 6-83Case No. C-1682.-Decided October 5, 19/.0Jurisdiction:lumber industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. John,Paul Jennings,for the Board.Mr. Hardin Barry,of Susanville, Calif., for the respondent.Mr. Howard Dyer,for the Union.Miss Marcia Hertzrmark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE .CASEUpon charges and amended charges duly filed by InternationalWoodworkers of America, Local 6-83, herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Twentieth Region (San Francisco, Cali-fornia), issued its complaint, dated September 11, 1940, against V. M.Dotson, Susanville, California, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint andnotices of hearing were duly served upon the respondent and theUnion. ',Concerning the unfair labor practices, the complaint alleged, in sub-stance, (1) that the respondent, in February 1940, discharged HowardDyer and on or about March 19, 1940, and thereafter refused to rein-state or employ him because of his membership in and activity onbehalf of the Union; and (2) that the respondent, during October,November, and December 1939, urged, persuaded, and warned hisemployees to refrain from becoming or remaining members of theUnion and threatened to stop organization of his employees by the27 N L R. B., No 123.653 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion.On September 19, 1940, the respondent filed an answer deny-ing the commission -of the unfair labor practices alleged in thecomplaint.On September 18, 1940, the respondent, the Union, and counsel forthe Board entered'into a stipulation in settlement of the case.Thestipulation provides as followsSTIPULATIONIt is hereby stipulated and agreed by and between.V. M. Dotson,hereinafter referred to as -Respondent, International Woodwork-ers of America, Local No. 6-83 hereinafter referred 'to as theUnion, and John Paul Jennings, attorney for the National LaborRelations Board, as follows :Respondent is an` individual and has been since -September 1939engaged in the business of falling, bucking, loading, and haulingtimber.Respondent cuts, falls and bucks logs on United StatesGovernment land approximately 18 miles from Susanville, Cali-fornia, where Respondent maintains his principal office and haulslogs to the millpond of the Lassen Lumber and Box Company, aCalifornia corporation, at S_usanville, under and pursuant to theterms of a contract, a copy of which is hereto annexed markedExhibit A.1The logs are taken from the millpond of said com-pany to its lumber mill adjoining the millpond where they areused in the manufacture of lumber and lumber products.Undersaid contract Respondent falls, bucks and delivers to the com-pany approximately one-third of all logs used by it at the presenttime and since making of said contract.Respondent, between October. 1 to November 15, 1939, .cut anddelivered to the company approximately 5,600,000 feet of lumberfor which the received from the company $38,700. under` said con-tract.Respondent, during the year 1940 to date, has cut anddelivered to the company at Susanville approximately four andone-half million feet of lumber for which he has received undersaid contract the sum of approximately $31,500.00.During the year 1939, the company received a total of 19 mil-lion feet of lumber including that cut and delivered to it byrespondent, amounting to 5,600,000 feet.The total sales value oflumber sold and shipped by the company during the year 1939was approximately $220,000. of which over $143,000 worth orover 65 per cent of the total lumber and lumber products.manu-3we do not deem it necessary to include this exhibit herein. V.M. DOTSON655factured by the company, was shipped by the company outsidethe State of California.During the-year 1940, the footage oflumber received by the company, the total sales value of lumbershipped by the company and the amount and percentage shippedoutside the State of California has been substantially the sameas that for the year 1939 as stated hereinabove.Respondent employs in the loading and hauling of timber thefollowing machinery : seven trucks, one caterpillar tractor, andone A frame loading rig.All of said machinery purchased byRespondent at a total cost of approximately' $10,000.00 was man-ufactured outside the State of California and purchased by Re-spondent second-hand within the State of California.For the purpose of above-entitled proceeding and not otherwise,Respondent admits that his operations affect interstate commercewithin the meaning pf Section 2 (6) and (7) of the NationalLabor Relations Act.IIInternationalWoodworkers of America, Local No. 6-83, affili-ated with the Congress of Industrial Organizations, is a labororganization within the meaning of Section 2 (5) of the NationalLabor Relations Act.IIIAll the parties hereto waive their right to a hearing, to themaking of findings of fact and conclusions of law by the NationalLabor Relations Board herein, and to any other or further pro-cedure before said Board, and agree that the charges, complaintand notice of hearing, affidavit of service of said complaint andnotice of hearing, the answer of respondent, the National LaborRelations Board Rules and Regulations-Series 2, as amended,and this 'stipulation, shall constitute the entire' record in this caseand shall dispense with the necessity for the, hearing- providedfor in the said complaint and notice of hearing.IV,Upon the record herein and upon this stipulation, if and whenapproved by the National Labor Relations Board, an order may beforthwith entered by said Board as follows :(1)Respondent, V. M. Dotson, his officers, agents, successorsand assigns, shall cease and desist from :(a) In any manner interfering with, restraining or coercinghis' employees in the exercise of their right to form, join or assistlabor organizations, to bargain collectively through representa-tives of their own choosing and to engage in concerted activities 656DECISIONS OF: NATIONAL LABOR RELATIONS BOARDfor the purpose of collective bargaining, or other mutual aid orprotection ;(b)Discouraging membership in=International Woodworkersof America, Local No. 6-83, or any other labor organization of itsemployees, by discriminating against said employees in respectto their hire or, tenure of employment, or any term of conditionthereof.(2)Respondent, V. M. Dotson, his officers, agents, successorsand assigns shall take the following affirmative action-to effectuatethe policies of the National Labor Relations Act :(a)Offer to Howard Dyer a position limbing, bucking or burn-ing slash att ie,goiug rate per thousand without prejudice to hisseniority rights.(b)Make whole Howard Dyer for any loss of pay that he mayhave suffered,by reason of Respondent's discrimination againsthim by payment to him of the sum of $533.00.(c)Post immediately in conspicuous places in his office inSusanville and at his woods operation and maintain for a periodof at least sixty (60) days from the date of posting notices to hisemployees stating: (1) that the Respondent will not engage in theconduct from which he is ordered to cease and desist in'-para-graphs 1 (a) and (b) of.this order.; (2)^ that the-Respondent willtake, or has taken the affirmative action set forth in paragraph2 (a) and (b) of this order; (3) that the Respondent's employeesare free to become or remain members of International Wood-workers of America, Local No. 6-83, Congress of IndustrialOrganizations, and the Respondent will riot discriminate againstany employee because of membership or activity in thatorganization.(d)Notify the Regional Director for the Twentieth Region inwriting, within twenty (20) days from the date of this order, ofthe steps taken by, Respondent to comply herewith.VAfter the entry of the order by the-National Labor RelationsBoard as provided for in Paragraph IV hereof, there may beentered in the United States Circuit Court of Appeals for theNinth Circuit a decree by said Court enforcing said order in full,and each of the parties hereto hereby consents to the entry of saiddecree and hereby waives prior notice thereof.VIIt is expressly understood and agreed that this stipulation issubject to the approval of the National Labor Relations Board. V.M. DOTSONVII657This stipulation' contains the entire agreement between the par-ties hereto and there is no understanding, oral or written, addingto or in anywise altering the provisions of this stipulation.On September 26, 1940, the Board issued its order approving theabove stipulation, making it a part of the record in the case, and trans-ferring the proceeding, to the Board for the purpose of entry of a deci-sion and order by the Board pursuant to the provisions of 'the stipu-lation.Upon the above stipulation and the entire record in the case, theBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT ,V. M.-Dotson has been engaged since September 1939 in the businessof falling, bucking, loading, and hauling timber.He cuts, falls, andbucks logs on United States Government land approximately 18 milesfrom Susanville, California, where he maintains his principal office.The respondent delivers to the Lassen Lumber and Box Company,Susanville, California, herein called the company, under a contractdated October 2,'1939, about one-third of the logs which the companyuses.Between that date and November 15, 1939, he cut and deliveredto the company approximately 5,600,000 feet of lumber for which he-%w>as,paid $38,700.-During the year 1940 to the date of the stipulation,the respondent cut and delivered to the company approximately 4,500,-000 feet of lumber for which he has received approximately $31,500.The totalsales valueof lumber sold and shipped by the companyduring the year 1939 was approximately $220,000, of which over $143,-000 worth, or about 65 percent of the total lumber and lumber productsmanufactured by the company, was shipped by it outside the Stateof California.The respondent uses in the loading and hauling of timber seventrucks, one caterpillar tractor, andone A frameloading rig.All ofsaidmachinery, purchased by the respondent at a total cost of about'$10,000,was manufacturedoutside the State of California and pur-chased by the respondent second-hand within the State of California.For the purpose of this proceeding the respondent admits that hisoperationsaffect interstate commerce within the meaning of the Act.We find that the above-describedoperationsconstitute a continuousflow of trade, traffic, and commerce among the several States.32 ;428-42-vol 2 7-- -4.i 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case,and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby,orders that V. M. Dotson,Susanville,California,his agents,successors,and assigns,shall:--1.Cease and desist from :-(a) In any manner interfering with, restraining,or coercing his,employees in the exercise of their right to form, join, or assist labororganizations,to bargain collectively through representatives of theirown choosing,and to engage in concerted activities for the purpose of.-collectivebargainingor other mutual aid or protection;(b)Discouraging membership in InternationalWoodworkers ofAmerica, Local 6-83, or any other labor organization of its employees,by- discriminating against said employees in respect to their hire ortenure of employment,or any term or condition thereof.2.Take the following affirmative-action to effectuate the. policies ofthe National Labor Relations Act :(a)Offer to Howard Dyer a position limbing, bucking,or burningslash at the going rate per thousand without prejudice to his seniorityrights ;(b)Make whole Howard Dyer for any loss of pay that he may havesuffered by reason of the respondent's discrimination against him bypayment to him of the sum of $533.00;(c), Post immediately in conspicuous places in his office in Susanvilleand at his woods operation,and maintain for a period of at least sixty(60) days from the date of posting, notices to his employees stating:(1) that the respondent will not engage in the conduct from which heis ordered to cease and desist in paragraphs 1 (a) and(b) of this'Order;(2) that the respondent will take or has taken the affirmativeaction set forth in paragraphs 2 (a) and(b) of this Order;(3) thatthe respondent's employees are free to become or remain members ofInternationalWoodworkers of America,Local 6-83,Congress of In-dustrialOrganizations,and the respondent will not discriminateagainst any employee because of membership or activity in that'organization;' (d)Notifythe Regional Director for the Twentieth Region in writ,ing within twenty (20) days from the date of this Order, of the stepstaken by the respondent to comply herewith.